DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
although the prior of record disclose two switches connected in parallel for regulate a current flow through a light source, but with respect to claims 1 and 12, in addition to other limitations in the claims, the prior art of record fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, wherein said open-circuit fault detection circuit comprises a load connected in parallel with the switching device, such that an electric current of non-negligible intensity flows through the load if the matrix source is supplied with electricity, unless the elementary light source has an open-circuit fault.
Claim 12, when said elementary light source is not connected to the voltage source by way of its switching device, comparing the voltage drop across the terminals of a load connected in parallel with the switching device to a predetermined threshold voltage; and detecting the presence of an open-circuit fault with said elementary light source on the basis of the result of this comparison, wherein an electric current of non-negligible intensity flows through the load if the matrix source is supplied with electricity, unless the elementary light source has an open-circuit fault.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        6/2/22